Citation Nr: 0105796	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  00-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for PTSD, 
currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that granted service connection for PTSD and 
assigned a 10 percent evaluation.


REMAND

The VA's duty to assist claimants for benefits has recently 
been reaffirmed and clarified.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Outpatient treatment records, received from the Little Rock 
VA Medical Center, reflect that the veteran was participating 
in a  PTSD program of a 12-week duration.  These records are 
dated in March 2000 and address weeks 1 and 2, but indicate 
that the program was to continue through May 30, 2000.  VA 
treatment records are presumed to be a part of the record 
before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of all treatment, both VA and non-VA, 
that the veteran has received for his 
PTSD since March 2000.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified, 
including contacting the Little Rock VA 
Medical Center and requesting all records 
relating to treatment of the veteran for 
his PTSD from March 21, 2000, until the 
present. 

2.  Then, the veteran should be afforded 
a VA psychiatric examination by a board-
certified specialist, if available, to 
determine the current severity of his 
PTSD.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the veteran's service-
connected PTSD interferes with his 
ability to establish and maintain 
relationships as well as any reduction in 
reliability and productivity.  An opinion 
should also be offered as to the extent 
to which the PTSD interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV) 
and assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


